Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

10. (Currently Amended) A processing chamber, comprising: a chamber body; a substrate support assembly disposed in the chamber body; and a lid assembly, the lid assembly comprising: a dielectric plate configured to seal the processing chamber; and a heater disposed within the dielectric plate, wherein the heater comprises a plurality of radially oriented spokes, at least a portion of which are joined by a first arc segment at an outer diameter position and a second arc segment at an inner diameter position, and wherein the heater has one or more heating zones that are independently controlled.

18. (Currently Amended) A processing chamber, comprising: a chamber body; a substrate support assembly disposed in the chamber body; and a lid assembly, the lid assembly comprising: a dielectric plate configured to seal the processing chamber a heater disposed within the dielectric plate; and an electromagnetic shield embedded in the dielectric plate adjacent to the heater, wherein the heater comprises a plurality of radially oriented spokes, and wherein the heater has one or more heating zones that are independently controlled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718